Yeates, J.
Unquestionably the intention of the legislature was, that formal objections which do not go to the merits of the controversy, shall not be readily listened to. But I can discover their meaning no otherwise, than by their words. It is clear, that the expressions go no further than to permit an amendment of the declaration or statement, and of an alteration of the plea or defence ; and I do not feel myself warranted to extend them by construction.
Cited in 58 Pa. 453 in support of the proposition that amendments beyond the plea are as at common law, and to be tested by a legal discretion.
The motion was denied ; and the jury were dismissed by the court from giving a verdict.